Citation Nr: 0637979	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-12 058	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of 
endometriosis, to include a total hysterectomy.







ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1986 to 
August 1996.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In a July 2005 remand, the Board noted 
the veteran had been treated in service for bilateral knee 
disability and as an inferred claim, remanded the issue as 
such, as well as service connection for residuals of 
endometriosis to the RO for additional development.  
Subsequently, the RO, in an April 2006 rating decision, 
granted service connection for a left knee disorder.  The 
grant of service connection represents a complete grant of 
that benefit sought on appeal.  Thus, the Board does not have 
jurisdiction over that issue.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997).  In response to a 
supplemental statement of the case issued in August 2006 
regarding denial of service connection for a right knee 
disorder, the veteran clarified in an August 2006 letter that 
she has not submitted and does not wish to pursue a claim for 
service connection for her right knee.  Accordingly, service 
connection for residuals of endometriosis, to include a total 
hysterectomy is now the only issue before the Board for 
further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In the present case, a pre-enlistment 
examination in November 1985 shows that the veteran had not 
been treated for any female disorders.  Later, the veteran's 
service medical records document the veteran's complaints of 
and treatment for vaginal and cervical disorders between 1988 
and 1996.  The veteran was diagnosed with endometriosis 
during active service in July 1993 and was noted to have 
received treatment for endometriosis in August 1994 and April 
1995.  

After discharge, the veteran underwent VA examinations in 
March 2003 and February 2006 where she reported having had a 
hysterectomy in May 2002.  An operative report from St. 
Vincent's Hospital confirms the veteran's hysterectomy and 
documents a preoperative diagnosis of endometriosis.  The 
veteran also reported having had symptoms of irregular 
bleeding and dysmenorrheal during service in 1989.  On 
physical examination, the examiner found the veteran's 
external genitalia and vagina to be normal and bimanual 
examination revealed no masses.  A diagnosis of status post 
total abdominal hysterectomy and bilateral salpingo-
oophorectomy for endometriosis was made by the examiner; 
however, no nexus opinion was given as to whether the 
hysterectomy and oophorectomy may be linked to service.  On 
remand, the case file should be sent to the gynecological 
examiner, who performed the VA examinations in March 2003 and 
February 2006, if available, for review and to opine whether 
the veteran's endometriosis and the resulting total 
hysterectomy were incurred in or a result of military 
service.  In the event that the same examiner may not be 
available, a VA gynecologist should conduct a medical 
examination, review the claims file, and opine as to whether 
the veteran's endometriosis was incurred in or a result of 
military service.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be sent to the 
examiner who performed the March 2003 and 
February 2006 VA gynecological 
examination, if available, otherwise to a 
VA gynecologist to conduct a medical 
examination, and review the record with 
particular emphasis on service medical 
records between 1989 and 1996.  After 
reviewing the record, the examiner should 
furnish an opinion with supporting 
rationale, as to whether it is at least 
as likely as not (50 percent likelihood 
or greater) that the veteran's total 
hysterectomy may be linked to any vaginal 
disorders that incurred in or was caused 
by military service, to include 
endometriosis.  If the etiology of the 
total hysterectomy is attributed to 
multiple factors, the examiner should 
specify which symptom/diagnosis is 
related to which factors.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

2.  After completion of the above, the 
AMC should readjudicate the appellant's 
claim for entitlement to service 
connection for residuals of 
endometriosis, to include a total 
hysterectomy.  If any determination 
remains unfavorable to the appellant, she 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  The purposes of 
this remand are to comply with due process of law and to 
further develop the veteran's claim.  No action by the 
veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for any scheduled examination may result in the 
denial of her claim.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



